Citation Nr: 1802257	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death.



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

M. Postek, Counsel
INTRODUCTION

The Veteran served on active duty from December 1941 to September 1945.  He died in December 1985, and his surviving spouse, L.P., died in August 2012.  The appellant in this case is the Veteran's stepson and L.P.'s son.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's claim for accrued benefits.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the appellant submitted additional evidence for which there is an automatic waiver of initial agency of original jurisdiction (AOJ) review.

The Board also notes that the AOJ fulfilled the appellant's Privacy Act request in an October 2017 written response.  See 38 C.F.R. §§ 1.577 and 20.1200 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In an April 2012 decision, the RO denied a reopened claim for death pension benefits filed by the Veteran's spouse, the appellant's mother, on the basis that she did not submit necessary information.
2.  The appellant's mother provided responsive information to the RO in May 2012 and requested a determination as to her death pension benefits; however, she died in August 2012, prior to VA reconsidering the claim and issuing any payment that may have been due to her.  

3.  The appellant does not qualify as a child eligible to receive accrued benefits for VA purposes, and the record does not establish that he paid the last sickness or burial expenses for his mother.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death have not been met.  38 U.S.C. §§ 101(4), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has contended that he is entitled to accrued benefits that were due and unpaid to his mother, the Veteran's surviving spouse, prior to her death because he paid for her burial (memorial service) expenses.  He testified that his mother was in the hospital immediately prior to her death, but that he did not have to pay for those medical expenses.  See, e.g., October 2013 notice of disagreement; June 2017 Bd. Hrg. Tr.; August 2017 written statement.

The record shows that the appellant's mother most recently filed a claim in October 2011 in which she indicated that she was not claiming that the Veteran's death was related to service.  She also indicated that she had applied for "death benefits" in 1985.  In an April 2012 decision, the RO denied her reopened claim for death pension benefits on the basis that she did not submit the necessary information.  See April 2012 notification letter; see also corresponding award print (shows $0 in award section) and rating decision and code sheet (noted that October 2011 submission was considered a reopened pension claim and that there was no reasonable probability of service-connected death).

The appellant's mother provided responsive information to the RO in May 2012 and requested a new determination as to her death pension benefits; however, she died in August 2012, prior to VA reconsidering the claim and issuing any payment that may have been due to her.  Thereafter, the appellant's daughter filed a November 2012 written statement and then assisted her father in initiating a formal claim for accrued benefits due to his mother, naming him as L.P.'s next of kin.  The appellant signed the formal claim. See April 2013 notification letter (RO recognized November 2012 written statement as informal claim); April 2013 claim (VA Form 21-601).  In any event, both submissions were received within a year of the death of the appellant's mother for timeliness purposes.

"Accrued benefits" are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that:  (i) the individual has standing to file a claim for accrued benefits; (ii) the VA payee had a claim pending at the time of death; (iii) the VA payee would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the VA payee's death.  38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Upon the death of a surviving spouse, accrued benefits are payable only to the veteran's children.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. §§ 3.1000(a)(2), (5) (excluding other provisions not applicable here).  For VA purposes, the term "child" means an unmarried person under the age of 18.  The only exceptions to this rule are if the child is a student at a VA-approved educational institution, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 3.1000.

In this case, although the appellant is the Veteran's stepson and the son of the Veteran's spouse, he does not qualify as a child eligible to receive accrued benefits for VA purposes under 38 C.F.R. § 3.57.  He is beyond the age of 23, and the record does not suggest, nor does he contend, that he became permanently incapable of self-support before reaching the age of 18.  Therefore, the appellant is only eligible for so much of any accrued benefits due to his mother as may be necessary to reimburse him for any expenses he bore for her last sickness and burial.
In the July 2013 decision, the RO denied the appellant's claim on the basis that he did not have the required standing.  In so finding, the RO indicated that the appellant did not meet the requirements to be considered a child for VA purposes and that he had not provided evidence to establish that he paid the last sickness or burial expenses for his mother.  The RO listed the necessary information for the appellant to provide in support of his claim, including copies of bills and receipts of payment if his personal funds were used for such expenses.  See also February 2014 statement of the case (RO again requested evidence of payment of expenses).

During the June 2017 Board hearing, the Veterans Law Judge, the appellant, and his daughter discussed leaving the record open for a 30-day period following the hearing so they (the appellant and his daughter) could to attempt to obtain copies of receipts for his expenses from the facility that provided the memorial service for his mother, or to submit a written statement that the facility no longer retained copies of that information, and to submit any other additional evidence.  In August 2017, the appellant submitted a self-generated written statement of the costs of the obituary and memorial service, along with a copy of the obituary in the newspaper.  That submission did not contain any bills or receipts related to those costs or an indication that such information was no longer available.  The appellant also did not submit alternative information, such as a copy of a bank statement, to show that he paid for the expenses himself.

The Board acknowledges the testimony of the appellant's daughter indicating that L.P. had an earlier claim than her October 2011 claim, as well as the notation on that claim that L.P. had filed for death benefits in 1985, as discussed above.  See Bd. Hrg. Tr. at 9-12.  On review, the record shows that L.P. filed a request in December 1985 for a United States flag for the Veteran's burial that was processed, as well as a January 1986 application for burial benefits that was granted in an unappealed RO decision that same month.  In August 2007, she filed an Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534) in which she indicated that she was not claiming that the Veteran's death was related to service.  In an unappealed February 2008 decision, the RO denied DIC benefits, accrued benefits (in relation to any benefits due and unpaid to the Veteran), and death pension, finding that her income exceeded the maximum annual pension limit.  The next communication with VA of record was the October 2011 claim, also filed on a VA Form 21-534, in which L.P. again indicated that she was not claiming that the Veteran's death was related to service.  In other words, it appears that the appellant did not have an earlier pending claim at the time that she filed the October 2011 claim.

In any event, to the extent that the appellant's mother was entitled to any accrued benefits as a result of the October 2011 claim, the appellant has not been shown to have the required standing to claim this benefit, as the record does not establish that he paid the last sickness or burial expenses for his mother.  Based on the foregoing, the Board concludes that the threshold eligibility criteria for entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death have not been met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to accrued benefits due to the Veteran's surviving spouse prior to her death is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


